DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
Drawings
The Drawings filed 08/13/2021 are now acceptable.
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered.
Regarding the 112(b)/2nd indefinite rejections, Applicant argued that the amendment overcame said rejections; the Examiner is in agreement, therefore said rejections have been withdrawn.
Regarding the 103 prior art obviousness rejections, Applicant argued that the amendment overcame said rejections; the Examiner is in general agreement as pertains to the independent claim considered as a whole (see reasons for allowance for details), therefore said rejections have been withdrawn.
Application is placed in condition for Allowance as put forth by the Examiner’s Amendment below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Penny Caudle (46607) on 15DEC2021. 
The application has been amended as follows: 	
CLAIMS (Currently Amended), on page 2/11, 22nd line of Claim 1, please delete “so” as follows:
“occurring sound, an amplitude and/or frequency modulation of said recording 
Allowable Subject Matter
Claim(s) 1-4, 7-9, and 11-17 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system configured to perform at least a validation mode of a hearing test comprising (omissions/paraphrasing for brevity/clarity) “a diagnostic device", “wherein, in a validation mode of operation said diagnostic device is configured to record and/or receive a recording of a naturally occurring sound provided as naturally occurring speech from a human person, and input said recording…to said signal generator,…filtering said recording…into a plurality of frequency sub-bands; amplitude and/or frequency modulating each of said plurality of frequency sub-bands, andReply to Office Action of September 03, 2021 combining said amplitude and/or frequency modulated sub-bands to form said sound stimulus,…wherein said signal generator is configured to set an amplitude and/or frequency modulation factor for one or more of said plurality of sub-bands to 0…” in further combination with the remaining limitation(s) of the claim. The Examiner additionally notes that to meet the claim limitations requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988).
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856